*570MEMORANDUM *
This case involves alleged violations of the bill of rights portion of the Labor-Management Reporting and Disclosure Act of 1959 (“LMRDA”), 29 U.S.C. § 411, as well as alleged Lability for the state tort of outrage.
Jackie Stanfill served as Alternate Safety Chair for Bremerton Metal Trades Council (“Bremerton Council”). After he was removed from that position, allegedly in retaliation for exercising his rights under 29 U.S.C. § 411, Stanfill brought suit under 29 U.S.C. § 412. The district court granted summary judgment in favor of defendants, after concluding that the LMRDA applied but that it was preempted by the Civil Service Reform Act of 1978 (“CSRA”), 5 U.S.C. §§ 7101-7135.
Stanfill appeals, arguing that the LMRDA applies to defendants Bremerton Council and International Brotherhood of Electrical Workers, Local 574 (“Local 574”), which is Stanfill’s local union, and that the LMRDA is not preempted.1 Additionally, he argues that the CSRA does not preempt his state-law outrage claim.
We conclude that the district court was correct that the LMRDA applies to defendant Bremerton Council. See Chao v. Bremerton Metal Trades Council, 294 F.3d 1114, (9th Cir.2002). The district court did not explicitly address whether the LMRDA also applies to Local 574 and, although Local 574 has at least one member who works in the private sector, the record is unclear as to “whether the union currently deals with or represents” that employee in negotiations with his private sector employer. Thompson v. McCombe, 99 F.3d 352, 354 (9th Cir.1996) (per cu-riam). The district court should address the applicability of the LMRDA to Local 574 on remand.
We now turn to the preemption issues. The district court erred in holding that the CSRA here preempts the LMRDA. See Bremerton Metal Trades Council, 294 F.3d at -. The district court correctly held that Stanfill’s state-law outrage claim was preempted by the CSRA. See Saul v. United States, 928 F.2d 829, 843 (9th Cir. 1991).
Each party shall bear its own costs on appeal.
AFFIRMED IN PART; REVERSED IN PART; REMANDED for proceedings consistent with this disposition.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Although Stanfill initially named numerous individuals and entities as defendants, the only defendants about whom Stanfill makes specific arguments in this appeal are Bremer-ton Council and Local 574. Because Stanfill does not make any arguments specific to the other defendants, we affirm summary judgment as to the other defendants. See Bloom v. Gen. Truck Drivers, Local 952, 783 F.2d 1356, 1364 (9th Cir. 1986).